DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections and 35 U.S.C. 112 rejections are withdrawn in view of Applicant’s amendments to the claims.
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Applicant traverses the rejection of claim 1 over Isomoto (US 5,989,491) by arguing that the coating of the prior art is not a continuous coating of oxides as required by the claimed powdered composite material. This argument is not persuasive. There is no requirement in the claims that the coating of ceramic particles must be a continuous coating. Applicant points to no special definition of “coating” in the specification. Accordingly, the meaning of coating is given its broadest reasonable interpretation (see MPEP 2111), which includes continuous coatings, discrete coatings, complete coatings, incomplete coatings, etc. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant traverses the rejection of claim 12 over Isomoto on the following grounds: A) the claimed additively manufactured component can be distinguished from the product of Isomoto, B) the Office improperly characterized the limitation “An additively manufactured component” as a product-by-process limitation, and C) the claims now require Ni content of more than 30%.
As to A), Applicant fails to clearly identify any structure in the claimed product that distinguishes over the product of Isomoto. Instead, Applicant alludes to a single type of additive manufacturing to assert that differences between the claimed product and the prior art product would be present. That a single type of additive manufacturing process might result in structural differences compared to the prior art product is insufficient to establish the claimed product is necessarily different from the prior art product owing to its manufacturing process. In fact, Applicant’s supposition that additive manufacturing requires “a plurality of consolidated layers of composite material, one on top of another, where each layer fuses to the previously formed layer” is not correct. For example, binder jetting, which is also an additive manufacturing process, does not fuse successive layers of material to previously applied layers in the same manner as laser powder bed fusion does, but results in a single mass of consolidated powder which undergoes debinding and sintering.
Furthermore, regardless of the particular additive manufacturing process used, either sintering or melting of the composite powder takes place. Applicant recognizes that Isomoto uses HIP (hot isostatic pressing) to form the prior art product. HIP is a particular type of sintering. As such, one of ordinary skill in the art would not expect there to exist a patentable structural difference between the prior art product and the inventive product as claimed, nor has Applicant conclusively presented any such difference.
As to B), Applicant’s argument is not persuasive. The idea that every claim to a product necessarily implies a process of making is irrelevant. The only relevant question when determining whether a claim is a product-by-process limitation is whether the claim to a product recites a method of making that product. A claim to a “glass cup” by itself clearly does not recite a process of making the glass cup and therefore is not a product-by-process claim. Applicant’s analogy between a glass cup and a sand castle is completely off base. At best, when analogized to the present claims, a glass cup is to the additively manufactured component as a sand castle is to a green body, i.e., a mass of powders which has not undergone sintering. Such a rejection was not made. Rather, the rejection over Isomoto includes the prior art disclosure of a product made from the prior art powder via HIP.
Applicant’s example to a steel shovel and car are likewise irrelevant. Claims to a steel shovel and steel car clearly limit the structure of the claimed product. Conversely, “additively manufactured component” does not clearly limit the structure of the claimed product. Applicant incorrectly presupposes a structure (i.e., a plurality of consolidated layers of composite material, one on top of another, where each layer fuses to the previously formed layer) to the claimed additively manufactured component which is not necessarily present (see discussion of binder jetting above). Finally, Applicant presents no legal authority in support of the argument that the claimed limitation “An additively manufactured component” is not a product-by-process limitation.
C) Applicant finally traverses the rejections on the grounds that the claimed product now requires an alloy comprising more than 30% Ni. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I. For example, Applicant has not established any patentable distinction between a prior art composition containing 30% Ni and a composition containing 30.0001% Ni, which would fall under the claimed composition. These arguments are not persuasive and the rejections over Isomoto are maintained.
The rejection over Yamada et al. (JP 2002-256363) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Isomoto et al. (US 5,989,491).
Regarding claims 1-3, Isomoto discloses an alloy powder (col. 1, lines 62-67). Isomoto discloses the alloy may have the following composition, as compared to that claimed:

Claim 1
Claim 2
Claim 3
Isomoto (claim 13-14)
Co
30%-35%
30%-35%
30%-35%
Bal.
Cr
26%-31%
26%-31%
26%-31%
15%-30%
Re
0%-3.0%
0.1%-3.0%*
0.1%-3.0%*
-
Al
0%-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
C
0.01%-0.1%
0.01%-0.1%
0.01%-0.1%
≤0.1%
Ti
0-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
Nb
-
-
0.25%-1.5%
≤5%
W
-
-
1.5%-4.5%
≤3%
Ni
Bal. and >30% (≤ about 44%)
Bal. and >30% (≤ about 44%)
Bal. and >30% (≤ about 42.5%)
2%-30%

*at least one of
The composition of Isomoto overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto also teaches fine oxides of rare earths such as zirconium or yttrium present on the surface of the alloy powder (col. 2, lines 41-50). While Isomoto does not teach more than 30% Ni, the claimed Ni content is so close to the upper limit of Ni taught by Isomoto that a prima facie case of obviousness exists. See MPEP 2144.05 I.
Regarding claim 4, an alloy is inherently a solid solution. While Isomoto does not expressly teach the claimed freezing range, given the substantially similar composition, one of ordinary skill in the art would expect a similar freezing range absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 5-6, Isomoto discloses that the oxides are preferably included such that oxygen comprises 0.01%-0.5%, preferably 0.01%-0.1%, of the coated alloy and 0.05%-3.0%, preferably 0.05%-1.0%, of the rare earth metal (col. 3, lines 8-18). The oxides thereby constitute at most preferably 0.06%-1.1% of the coated alloy powder, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto does not teach the presence of other materials, thus, the metal portion makes the balance.
Regarding claims 7-8, Isomoto teaches the alloy powder has a diameter of less than 110 microns (col. 4, lines 17-20). This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 12-14, Isomoto discloses an alloy powder used to make an oxide dispersed alloy by a process such as HIP (col. 1, lines 62-col. 2, line 14). Isomoto discloses the alloy may have the following composition, as compared to that claimed:

Claim 12
Claim 13
Claim 14
Isomoto (claim 13-14)
Co
30%-35%
30%-35%
30%-35%
Bal.
Cr
26%-31%
26%-31%
26%-31%
15%-30%
Re
0%-3.0%
0.1%-3.0%*
0.1%-3.0%*
-
Al
0%-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
C
0.01%-0.1%
0.01%-0.1%
0.01%-0.1%
≤0.1%
Ti
0-1.0%
0.1%-1.0%*
0.1%-1.0%*
≤2%
Nb
-
-
0.25%-1.5%
≤5%
W
-
-
1.5%-4.5%
≤3%
Ni
Bal. and >30% (≤ about 44%)
Bal. and >30% (≤ about 44%)
Bal. and >30% (≤ about 42.5%)
2%-30%

*at least one of
The composition of Isomoto overlaps the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto also teaches fine oxides of rare earths such as zirconium or yttrium dispersed throughout the alloy (col. 2, lines 41-50). While Isomoto does not teach more than 30% Ni, the claimed Ni content is so close to the upper limit of Ni taught by Isomoto that a prima facie case of obviousness exists. See MPEP 2144.05 I. While the alloy of Isomoto is not an additively manufactured component, this is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. As the claimed invention does not appear to possess any physical features that sets it apart from the prior art product, it is considered to be obvious over Isomoto.
Regarding claim 15, an alloy is inherently a solid solution.
Regarding claims 16 and 18, Isomoto discloses that the oxides are preferably included such that oxygen comprises 0.01%-0.5%, preferably 0.01%-0.1%, of the coated alloy and 0.05%-3.0%, preferably 0.05%-1.0%, of the rare earth metal (col. 3, lines 8-18). The oxides thereby constitute at most preferably 0.06%-1.1% of the coated alloy powder, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Isomoto does not teach the presence of other materials, thus, the metal portion makes the balance.
Claims 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isomoto et al. (US 5,989,491), as applied to claims 7 and 18, further in view of Rangaswamy et al. (US 5,372,845).
Regarding claims 9-11, the limitations of claim 7 have been addressed above. Isomoto does not expressly disclose a ceramic particle size beyond stating that it is ‘fine’. Isomoto also teaches that its oxide-coated alloy powder is meant to improve upon the oxide-clad powder made by ball milling in the prior art by reducing processing times (col. 1, lines 41-49). Rangaswamy discloses oxide particle clad alloy powder made by ball milling (col. 4, line 62 – col. 5, line 10). The oxide particles have a size of 0.1-20 microns (col. 5, lines 5-8) and a thickness of less than 8 microns (col. 9, lines 60-62). Because Isomoto does not expressly teach an oxide particle size or oxide coating thickness, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to look to ball milled clad powder of the prior art Rangaswamy as a basis for oxide particle size and coating thickness. These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 19-20, the limitations of claim 18 have been addressed above. Isomoto does not expressly disclose a ceramic particle size in the alloy beyond stating that it is ‘fine’. Based on the rationale already given above in Isomoto in view of Rangaswamy, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to look to ball milled clad powder of the prior art as a basis for oxide particle size in the oxide coated alloy powder of Isomoto. Absent objective evidence to the contrary, the oxide particle size of the coated alloy powder of 0.1-20 microns is expected to remain when forming an oxide-dispersed alloy, which overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I and 2112
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784